Dissenting Opinion by
Judge Blatt :
I respectfully dissent.
The record made by the appellant in this case, it seems to me, does contain such “technical and metallurgical testimony” and evidence of “chemical changes” to some of the scrap under the appellant’s administrations as would warrant a result different from that reached by the majority here and by this and other courts in previous and somewhat similar cases.
I would subscribe to many of the findings of fact listed by the majority, but, as I have understood the evidence presented, findings Nos. 6, 7, 8 and 9 are open to some question, and I would prefer to see them replaced by different findings and supplemented by others which I shall list below. In the light of my different findings then, I would hold that a substantial part of the appellant’s operations do constitute manufacturing within the precedents laid down by previous *129decisions, and that its total liability for capital stock tax during the period in question should be adjusted accordingly.
First, as to the majority’s findings of fact:
Finding No. 6 may be technically accurate in its holding that “nothing is added to the scrap by the appellant.” It seems misleading to me, however, in that it minimizes the importance of the skill or technical training required for the operations engaged in by the appellant, and these are certainly “added.” Moreover, pressure has likewise been “added” to some of the scrap, after the scrap has been sorted and the suitable scrap selected. This pressure, which has resulted in heat, suitably cooled by water, has forced a compaction of the scrap. Further, scrap which had no value previously is here given a value by the preparation afforded it so that it is now suitable for use in the making of steel. To say that nothing has been “added” to it is to engage in an exercise in semantics which beclouds the fact that the scrap has been substantially changed.
Finding No. 7 is inaccurate, I believe, because the appellant actually performs two general types of operations after separating and grading the metal scrap which is brought to it, and only one of these operations is described in this finding, namely, the compacting of scrap into bundles of a size and density suitable for use in the manufacture of steel. The other operation consists merely of cutting, and is used only for long pipes, beams, etc. where a reduction to a shorter and uniform length is all that is required.
Finding No. 8, while essentially correct as to what is done in one of the appellant’s operations, minimizes both the effect of the heat generated in the process and the changes resulting in the scrap compacted. Actually, suitable pieces of scrap of many and varied *130dimensions and shapes are compacted into uniformly sized bundles of prescribed density and compaction. They pass through a process in which heavy pressures are applied from all sides by trained operators, who simultaneously apply water as a cooling agent in the quantities necessary to keep the heat generated in the compacting process to such a degree that the density required in the compacting process is reached, no less and no more. While the majority may be technically correct in holding that no chemical change occurs in this process, the fact remains that the scrap, before the compacting, could not be used in the making of steel and that, after the compacting, it can be so used. Whatever the change, it has been a highly significant one, and it has been a change.
Finding No. 9, like No. 8, is also essentially correct, but, again, if the open spaces in the selected scrap are eliminated, and if it is made to become “more like solid pieces of steel,” the total bundle of compacted scrap now has a greater density than the miscellaneous scrap had previously. It also has a new size and shape, equally as essential as its new density for the use for which it is now intended, a use for which it was not previously suitable, and a use, moreover, which is clearly a part of this steel-making process.
In place of the above findings, therefore, I would suggest the following:
Finding No. 6. Unprepared iron and steel scrap cannot be used by a steel mill or foundry because of improper chemistry, density, size and/or metallurgy.
Finding No. 7. The function performed by the appellant in the operations in its business is the first step in steel making. When this phase of steel making is performed by the steel mills themselves, the Commonwealth treats it as a manufacturing function. Prior to the advent of the scrap iron industry, these func*131tions were performed within the plants of the steel mills and foundries.
Finding No. 8. The steps of manufacturing unprepared scrap metals into specified finished grades suitable for remounting into new steel without further processing are similar to the process by which a blast furnace in a steel mill produces hot metal or pig iron suitable for remelting into new steel. This process is considered by the Commonwealth to be manufacturing.
Finding No. 9. The scrap iron processor such as appellant, in manufacturing and producing a useful end product, includes cutting and torching, hydraulic pressure, shredding, and other mechanical means of achieving this specific end product by art, skill, expert labor, and machinery. Unprepared scrap iron and steel lack sufficient density and identifiable metallurgical content to achieve remelting. If the material is light and fluffy, it burns up as iron oxide when placed in the furnace. If the material is excessively dense in molecular content, it is incapable of meeting the remelting requirements because of requiring excessive amounts of heat or furnace time. The utilization of heat, the combination of elements adding to or subtracting from the primary product in order to achieve the standards of a formula are precisely what is involved in the making of steel. Similarly the achievement of prepared grades of heavy melting iron and steel scrap involves the same steps in reverse and sometimes in parallel consequence. Where a steel mill extrudes or rolls out an ingot, slab, billet, bloom or bar, the appellant and companies of like characteristic reverse the extruding process in order to achieve the requirements of a melting furnace. These same acts when performed by the steel mills themselves are regarded by the Commonwealth as manufacturing.
Finding No. 10. The appellant’s machinery, equipment and plant are designed to meet the requirements *132of the first major step in the steel making process. Prior to the development of a modern scrap iron production yard, steel mills and foundries conducted these functions exclusively in their own plants. When this was performed within their own plants, the Commonwealth has never refused to interpret it as being manufacturing. Appellant performs this vital function within the steel making process. Appellant performs the first step in the manufacturing and processing of steel and as a correlating procedure in achieving an open hearth electric furnace or basic oxygen furnace charge equal to the result of a blast furnace in producing hot metal or pig iron from limestone, iron, ore, and coke.
Finding No. 11. The appellant’s business activities produce a new and different product having a distinctive name, character and use different from the material from which the product was made. For example, an automobile having as its primary use the transportation of people and called a Ford or Chevrolet, is produced into what is now called a No. 2 bundle, having as its primary use the charging into an open hearth or electric furnace for remelting into new steel. Its dimensions of approximately 6 feet by 18 feet by iy2 feet, which are large enough to accommodate six people, have been reduced to a compact mass of approximately the size of a floor model television set.
Having made these findings, I would conclude that some of the activity presently carried on by the appellant is manufacturing within the terms of the Capital Stock Tax Act of June 1, 1889, P. L. 420, as amended, 72 P.S. §1871, and that the cases cited by the majority to the contrary may be distinguished.
There was, I believe, “a substantial transformation in form, quality and adaptability in use from the original, so that a new article or creation has emerged.” Commonwealth v. Weiland Packing Company, 292 Pa, *133447, 141 A. 148 (1928). Commonwealth v. McCrady-Rodgers Company, 816 Pa. 155, 174 A. 895 (1934).
Unlike the situation in Commonwealth v. Berlo Vending Company, 415 Pa. 101, 202 A. 2d 94 (1964), where corn and salt were poured into preheated oil so that the corn became popcorn, and where the Supreme Court held that the transformation was “superficial” rather than “substantial,” here we have useless junk brought to the appellant’s place of business and sorted, selected and compacted so as to become a useful commodity. Unfortunately, it is still commonly referred to as junk, but the nomenclature cannot obscure the fact that there has been a substantial change. It is certainly not what it was before.
In Commonwealth v. Tetley Tea Company, Inc., 421 Pa. 614, 220 A. 2d 832 (1966), the Supreme Court held that the blending and bagging of tea was manufacturing and commented that “the process starts and ends with tea.” The majority here implies that the process in this case “starts and ends with junk,” but such is not really correct. The process may start with valueless junk, but it certainly ends with a product which is essential in the manufacture of steel, and which has a new value of its own, no matter what it is called.
It is only in Pittsburgh v. Electric Welding Company, 394 Pa. 60, 145 A. 2d 528 (1958), that the majority cites a case where a process clearly similar to that performed in some of the appellant’s operations is involved, but, as noted above, I would agree that not all of the appellant’s operations are manufacturing. Those which require only the cutting of heavy pipes and beams, as was true in the Pittsburgh case, so that merely the linear measurements are changed, are by no means the same as those requiring compacting.
As the majority indicates, of course, there appear to be two lower court cases, one of which is now on *134appeal to the Supreme Court, where operations similar to those of the appellant were involved and where the lower courts concerned held these operations not to constitute manufacturing within the terms of the General Business Tax Act of May 23, 1949, P. L. 1669, as amended, 24 P.S. §585.1 et seq. Richman Sons, Inc. v. School District of Philadelphia, 1 D. & C. 2d 670 (1954), or within the terms of the Capital Stock Tax Act, Commonwealth v. The Deitch Company, 94 Dauph. 112 (1971). It is my opinion, however, that in neither of these cases was a record made by the protesting taxpayer so clear and precise in its evidence as to the operations of the taxpayer as was made in this case. Here the appellant has offered the testimony of competent witnesses, in considerable depth, which satisfies me at least that, as I have said, a substantial part of what it does is manufacturing.
In view of my belief that the findings of fact made by the majority are not completely correct and that their discussion of allegedly relevant cases is not exactly in point, I would conclude that:
(1) The appellant is engaged in the business of buying, cleaning, sorting, cutting and compacting scrap metal for sale to and use by steel manufacturers in the manufacture of steel.
(2) Insofar as the activities of the appellant relate only to the cutting of scrap metal, it is not engaged in manufacturing and its capital is not employed in manufacturing for purposes of determining liability for capital stock tax.
(3) Insofar as the activities engaged in by the appellant relate to classifying, sorting and compacting scrap metal, however, its activities are manufacturing and its capital is to that extent employed in manufacturing for purposes of determining liability for capital stock tax.
*135(4) The capital stock of the appellant corporation for its fiscal year ending September 30, 1969 is subject to capital stock tax in that proportion which the amount of its business described in paragraph 2 above (i.e., cutting only) bears to the total, and is not subject to capital stock tax in that proportion which the amount of its business described in paragraph 3 above (i.e., compacting) bears to the total, each part bearing its proportionate share of the joint costs of buying, sorting, storing, transporting and other overhead expenses.
I would order, therefore, that the appeal of the Morrisville Scrap Processing Company, Inc. be upheld in part and that the case be remanded to the Board of Finance and Revenue for a determination as to what part of the appellant’s business is manufacturing in the light of this opinion and for a determination in that context of the proportion of the amount of capital stock tax due for the year in question.